Name: Commission Regulation (EEC) No 2800/83 of 6 October 1983 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 10 . 83 Official Journal of the European Communities No L 274/25 COMMISSION REGULATION (EEC) No 2800/83 of 6 October 1983 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES, be valid for 75 days from their issue ; whereas expe ­ rience has shown that a longer period of validity would correspond better to practices of international trade ; whereas an extension can be made without harming the aim of the application of the system of import licences ; whereas, as a consequence thereof, the period of validity should be extended, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1088 /83 (2), and in particular Article 14 (2) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Article 1 Regulation (EEC) No 2742/82 is hereby amended as follows : 1 . Article 2 (3) is replaced by the following : '3 . After having converted the minimum price and the countervailing charge into national currency, by applying the representative rate, the resulting amount shall be multiplied by the following coefficient : Whereas Article 2 (3) of Commission Regulation (EEC) No 2742/82 of 13 October 1982 (5), as last amended by Regulation (EEC) No 2186/83 (6), provides that the minimum price and the countervailing charge shall after having been converted into national currency be multiplied by a coefficient ; Whereas that multiplication is made to ensure that the minimum price expressed in national currency should not lead to distortion of trade ; for DM : for F1 : for Dr : for Bfrs/Lfrs : for FF : for Lit : for Dkr : for £ : for £ Irl : 0,892 0,932 1,023 1,000 1,059 1,016 0,980 0,925 1,000 .' Whereas certain conversion rates of the currencies of the Member States have changed, in particular that for the drachma ; 2. Article 5 (4) is hereby replaced by the following : '4 . Import licences shall be valid for a period of three months from their day of issue .' Whereas that fact could lead to distortion of trade ; whereas to avoid that risk, the coefficients in force should be adapted ; Whereas Article 5 (4) of Commission Regulation (EEC) No 2742/82 provides that import licences shall Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 (2) shall apply from 15 October 1983 . (') OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 118 , 5 . 5 . 1983 , p . 16 . I3) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (4) OJ No L 263 , 19 . 9 . 1973 , p . 1 . Is) OJ No L 290, 14 . 10 . 1982, p . 28 . M OT No L 210 . 2. 8 . 1983 . d . 11 . No L 274/26 Official Journal of the European Communities 7. 10 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 October 1983 . For the Commission Poul DALSAGER Member of the Commission